                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

                                                      :
ODYSSEY REINSURANCE COMPANY,                          :
                                                      :
                       Plaintiff,                     :
                                                      :
        vs.                                           :       CASE NO. 19-MC-035 (CCC)
                                                      :
INTEGRAND ASSURANCE COMPANY,                          : Petition to Compel Arbitration under
                                                      : Sections 4 and 5 of the Federal Arbitration
                       Defendant.                     : Act, 9 U.S.C. §§ 4-5
                                                      :

                                    MOTION TO INTERVENE

TO THE HONORABLE CARMEN CONSUELO CEREZO
UNITED STATES DISTRICT JUDGE:

        Pursuant to Rule 24(b)(1)(B) of the Federal Rules of Civil Procedure, Everest

Reinsurance Company (“Everest Re”), by and through its undersigned counsel, hereby files this

Motion to Intervene as a party to this action and respectfully states as follows:

I.      INTRODUCTION

        Everest Re should be permitted to intervene in this action because its claims against

Defendant Integrand Assurance Company (“Integrand”) under Section 4 and 5 of the Federal

Arbitration Act (the “FAA”), 9 U.S.C. §§ 4-5, share common questions of law and fact with the

matters at issue in this action, which arise under the same sections of the FAA.

        Everest Re and Plaintiff Odyssey Reinsurance Company (“Odyssey Re”) reinsure

Integrand under the same catastrophe reinsurance agreements, and Integrand separately

demanded arbitration against Everest Re and Odyssey Re to recover losses allegedly arising from

Hurricane Irma. Integrand appointed the same person to serve as its arbitrator in the arbitrations

against Everest Re and Odyssey Re, and both Everest Re and Odyssey Re have raised challenges




01370944.DOCX
as to whether Integrand’s arbitrator meets the qualifications set forth in the arbitration clause of

the catastrophe reinsurance agreements. Everest Re, as does Odyssey Re in this action, seeks an

order that compels Integrand to proceed with the arbitration, appoints a qualified arbitrator for

Integrand, and appoints a neutral umpire.

        It cannot be disputed that Everest Re’s motion is timely, as required by Rule 24(b)(1)

because this action is its early stages.1 In addition, neither Odyssey Re nor Integrand will be

prejudiced by Everest Re’s intervention because Everest Re and Odyssey Re seek the same

ultimate relief based on common questions of law and fact. To the contrary, Everest Re may be

prejudiced if the common questions of law and fact at issue in this action are decided without

Everest Re having had the opportunity to present its claims before this Court.

        Accordingly, Everest Re respectfully requests that the Court grant its motion to intervene,

permit Everest Re to file the accompanying petition in this action, and permit Everest Re to file a

brief in support of its petition.

II.     STATEMENT OF FACTS

A.      The Reinsurance Agreements

        Everest Re reinsures Integrand under a Commercial Catastrophe Excess of Loss

Reinsurance Agreement No. B110817IB11061, effective May 1, 2017 (the “Commercial Cat

Treaty”), and a Personal Lines Catastrophe Excess of Loss Reinsurance Agreement No.

B110817IB11062, effective May 1, 2017 (the “Personal Lines Cat Treaty”) (collectively, the

“Treaties”). Odyssey Re also reinsures Integrand under the same Treaties. Pursuant to the

Treaties, Everest Re and Odyssey Re (on a several, not joint, basis) agreed to reinsure Integrand

for certain losses arising under property and casualty insurance policies issued by Integrand.


1
  Odyssey Re has advised Everest Re that it does not object to this motion to intervene.
Integrand, on the other hand, has declined to consent to Everest Re’s intervention.
01370944.DOCX                                    2
        The Treaties contain an identical arbitration clause as follows:

                                          ARBITRATION

        1.      Disputes arising out of this Agreement or concerning its interpretations or
        validity, whether arising before or after its termination, shall be referred to
        Arbitration. This Arbitration shall be a condition precedent to the commencement
        of any action at law.

        2.      Each party shall appoint an Arbitrator and the two so named shall, before
        they enter upon the Arbitration, appoint an Umpire. In the event of one party
        failing to name an Arbitrator within 30 (thirty) days of the other party requesting
        it in writing to do so, or in the event of the Arbitrators failing to appoint an
        Umpire within 30 (thirty) days of their own appointments, the said Arbitrator
        and/or Umpire shall be appointed by the President of the Chamber of Commerce
        in the city where the Arbitration takes place.

        3.      The Arbitrators and the Umpire shall be disinterested current or retired
        executive officers of insurance or reinsurance companies or Underwriting
        Members at Lloyd’s. The Court of Arbitration shall be in San Juan, Puerto Rico,
        unless some other place is mutually agreed upon by the parties in this Agreement.

        4.     Within 30 (thirty) days after the appointment of the Umpire, the
        Arbitrators and the Umpire shall meet, and determine a timely period for
        discovery, discovery procedures and schedules for hearings. Should the two
        Arbitrators fail to agree, then the matter in dispute shall be referred to the Umpire.
        The Arbitrators and Umpire shall make their award with a view to effecting the
        general purposes of this Agreement. They may abstain from judicial formalities
        and from strictly following the rules of law and shall make their decision
        according to the practice of the reinsurance business.

        5.      The Arbitrators or Umpire shall give an award in writing within 60 (sixty)
        days of the hearing or, if no hearing is held, the submission of all evidence by the
        parties. The award agreed upon by the two Arbitrators or by the majority of the
        Arbitrators and the Umpire shall be final and binding on both parties. The costs
        of Arbitration shall be paid as the Court of Arbitration directs. If either of the
        parties should fail to carry out any award the other may apply for its enforcement
        to a court of competent jurisdiction in a territory in which the party in default is
        domiciled or has assets or carries on business.

        6.     If an Arbitrator or Umpire, subsequent to his appointment, is unwilling or
        unable to act, a new Arbitrator or Umpire shall be appointed in his stead by the
        aforementioned procedure.




01370944.DOCX                                     3
B.      Integrand’s Demand for Arbitration against Everest Re

        On September 6, 2017, while Puerto Rico did not experience a direct hit, northern regions

of the Island were impacted by Hurricane Irma. Two weeks later, on September 20, 2017, Puerto

Rico suffered a direct hit from Hurricane Maria. In the aftermath of these hurricanes, Integrand

sought to recover amounts claimed due from Everest Re under the Treaties for losses allegedly

arising under insurance policies issued by Integrand to insureds located in Puerto Rico. Everest

Re has paid all of Integrand’s billings with respect to losses arising out of Hurricane Maria and

all of Integrand’s billings under the Personal Lines Cat Treaty.

        As to Hurricane Irma -- which, unlike Hurricane Maria, did not hit Puerto Rico directly --

Everest Re questioned the magnitude of unsupported losses ceded by Integrand under the

Commercial Cat Treaty and sought to inspect Integrand’s claim records, as is its right under the

Right of Inspection clause of the Treaties, to determine whether the losses reported by Integrand

were in fact caused by Hurricane Irma and not by Hurricane Maria. However, Integrand failed to

cooperate with Everest Re’s request to inspect its claim records and failed to provide proper

proofs of loss establishing that those losses arose out of Hurricane Irma, rather than Hurricane

Maria. As a result, Everest Re has declined to pay Integrand’s outstanding reinsurance billings

under the Commercial Cat Treaty on alleged Hurricane Irma losses.

        On November 16, 2018, Integrand issued a Demand for Arbitration under the Treaties

against Everest Re, seeking to recover Everest Re’s purported $6,039,881 share of losses

allegedly paid by Integrand on claims arising from Hurricane Irma.           Although Integrand

demanded arbitration under both the Commercial Cat Treaty and the Personal Lines Cat Treaty,

Integrand has failed to identify any unpaid amounts allegedly due under the Personal Lines Cat

Treaty arising from either Hurricane Irma or Hurricane Maria.           Several weeks later, on



01370944.DOCX                                    4
December 14, 2018, Integrand appointed Raymond Burgos as its party arbitrator. That same

day, Everest Re appointed Aaron Stern, a disinterested, retired, executive officer of several

insurance and reinsurance companies, as its party arbitrator.

        Everest Re thereafter requested that Integrand provide a copy of Mr. Burgos’s resume.

Nothing in Mr. Burgos’s resume indicated that he had served as an executive officer of an

insurance or reinsurance company, as required by the arbitration clause of the Treaties. In

addition, contrary to the contractual requirement that the arbitrators and the umpire must be

“disinterested,” Mr. Burgos was a longtime employee of Aon, the entity that provided

reinsurance broker and intermediary services to Integrand on the Treaties. Aon is likely to

appear in the Integrand/Everest Re arbitration through the production of documents and the

appearance of one or more of its employees as testifying witnesses. Everest Re and Integrand

exchanged correspondence concerning the issues raised by Integrand’s appointment of Mr.

Burgos as its arbitrator, but they were unable to resolve their disagreement.

C.      Integrand’s Demand for Arbitration against Odyssey Re

        The information contained in the Court filings in this action reflects that the arbitration

between Integrand and Odyssey Re has followed a similar fact pattern. Integrand demanded

arbitration against Odyssey Re on December 5, 2018, seeking to recover amounts claimed due

for losses allegedly arising from Hurricane Irma.        Integrand appointed Mr. Burgos as its

arbitrator, and Odyssey Re challenged Mr. Burgos’s qualifications to serve as Integrand’s

arbitrator.2 Odyssey Re appointed Jorge Padilla, a retired executive officer of an insurance

company, to serve as its party arbitrator.



2
  There was no coordination or communication between Everest Re and Odyssey Re in regard to
their separate challenges as to whether Mr. Burgos is qualified to serve as Integrand’s party
arbitrator in accordance with the requirements of the arbitration clause of the Treaties.
01370944.DOCX                                    5
D.      Odyssey Re’s Petition against Integrand in This Action

        On February 1, 2019, Odyssey Re commenced this action by filing a petition under FAA

Sections 4 and 5 against Integrand. Odyssey Re seeks an order pursuant to which this Court

would compel arbitration, appoint an arbitrator for Integrand in place of Mr. Burgos, and appoint

the person who will serve as the umpire.

        As discussed in Section E below, one day earlier, on January 31, 2019, Integrand filed an

action against Everest Re, Odyssey Re, and other reinsurers in which it seeks to litigate, rather

than arbitrate, its claims against its reinsurers (the “Integrand Action”). In the Integrand Action,

which is now pending before Judge Domínguez, Integrand seeks a declaration that the arbitration

clause of the Treaties is null and void. While Integrand contends that the arbitration clause is

null and void, on February 19, 2019, it filed a motion to dismiss Odyssey Re’s petition on the

basis that Odyssey Re is not entitled under the FAA to raise a pre-award challenge to Mr.

Burgos’s qualifications to serve as an arbitrator. Integrand also asserts that Mr. Burgos is

nonetheless qualified to serve under the terms of the arbitration clause of the Treaties and argues

that the method set forth in the arbitration clause for appointing an umpire must be followed.

        In other words, Integrand is asking this Court to selectively enforce at least a portion of

the very same arbitration clause that it seeks to have Judge Domínguez nullify in the Integrand

Action. Integrand’s inconsistent positions are further reason why Everest Re should be permitted

to intervene in this action and have the opportunity to challenge Integrand’s inconsistent

positions and to enforce its rights under the same arbitration clause that is already before this

Court on Odyssey Re’s petition.

        Odyssey Re filed its opposition to Integrand’s motion to dismiss on March 5, 2019,

asserting that this Court is authorized under FAA Section 5 to appoint an arbitrator for Integrand



01370944.DOCX                                    6
and to appoint the umpire. Further, in support of its petition, Odyssey Re focused on the

inconsistent positions that Integrand is taking in this action and in the Integrand Action.

E.      Integrand Admits to an “Impasse” in the Arbitrations against Everest Re
        and Odyssey Re, but Then Seeks to Nullify the Arbitration Clause of the
        Treaties

        On February 2, 2019, Integrand advised Everest Re and Odyssey Re that it was

maintaining “its support of Mr. Burgos’ qualifications to meet the requirements of the arbitration

covenants, but given the impasse your unsupported objections have raised, Integrand has sought

judicial intervention to annul the covenants.”

        On February 4, 2019, Integrand’s counsel provided Everest Re’s counsel with a courtesy

copy of a complaint it filed on January 31, 2019 in the Integrand Action in the Commonwealth of

Puerto Rico, Court of First Instance, Superior Court, San Juan Part. In its complaint, Integrand

requested, among other things, a judicial determination that the arbitration clause of the Treaties

is null and void. Integrand also asserted claims against the reinsurers under the Puerto Rico

Antitrust Law, the Puerto Rico Insurance Code, and Articles 1054 and 1077 of the Puerto Rico

Civil Code.

        On February 4, 2019, Odyssey Re filed a Notice of Removal of the Integrand Action to

this District. Everest Re and the other defendant reinsurers have consented to the removal of the

Integrand Action to this District.

        On February 11, 2019, Odyssey Re filed a motion to dismiss and to compel arbitration

under FAA Section 4 against Integrand in the Integrand Action. Integrand filed its opposition to

Odyssey’s motion on February 26, 2019; Odyssey Re’s reply papers are due on March 11, 2019.

        In the interim, on February 17, 2019, Integrand filed an Amended Complaint in the

Integrand Action by which Integrand added claims against the reinsurers under the Sherman



01370944.DOCX                                     7
Antitrust Act and the Clayton Act. To date, the Amended Complaint has not been served on

Everest Re. Everest Re intends to file a motion to dismiss Integrand’s complaint in the Integrand

Action and to compel Integrand to arbitrate against Everest Re.

III.    ARGUMENT

A.      Intervention Is Appropriate Because Everest Re’s Claims against Integrand
        Share Common Questions of Law and Fact with this Action

        Pursuant to Fed. R. Civ. P. 24(b)(1)(B), “[o]n timely motion, the court may permit

anyone to intervene who: … (B) has a claim or defense that shares with the main action a

common question of law or fact.” On a motion for permissive intervention, “[t]he Court ‘can

consider almost any factor rationally relevant’ and ‘enjoys very broad discretion’ in granting or

denying a motion for permissive intervention.” Lex Claims, LLC v. Garcia-Padilla, 236 F. Supp.

3d 504, 519 (D.P.R. 2017), quoting Daggett v. Comm’n on Governmental Ethics & Election

Practices, 172 F.3d 104, 113 (1st Cir. 1999). “The court must also take into account whether

permissive intervention ‘will unduly delay or prejudice the adjudication of the original parties’

rights.’” P.R. Land & Fruit, S.E. v. Municipio de Culebra, Civil No. 09-2280, 2018 U.S. Dist.

LEXIS 221026 at *5 (D.P.R. Oct. 24, 2018), quoting Fed. R. Civ. P. 24(b)(3).

        Here, Everest Re’s claims against Integrand undeniably share common questions of law

and fact with the matters at issue in this action. Both Everest Re and Odyssey Re seek to have

this Court compel arbitration, find that Mr. Burgos does not meet the contractual requirements to

serve as an arbitrator, as set forth in the arbitration clause of the Treaties, and appoint an

arbitrator for Integrand who does meet those requirements. Both Everest Re and Odyssey Re

also seek to have this Court appoint, or facilitate the appointment of, a fair, impartial person to

serve as the umpire in their respective arbitrations.




01370944.DOCX                                     8
        In addition, Everest Re’s motion for permissive intervention is timely. This action is in

its earliest stages. Odyssey Re filed its petition only four weeks ago, and, just two weeks ago,

Integrand moved to dismiss Odyssey Re’s petition.            Odyssey Re filed its opposition to

Integrand’s motion to dismiss on March 5, 2019. Therefore, a ruling on Odyssey Re’s petition or

Integrand’s motion to dismiss is not imminent. See P.R. Land & Fruit, 2018 U.S. Dist. LEXIS

221026 at *6, quoting Banco Popular de Puerto Rico v. Greenblatt, 964 F.2d 1227, 1231 (1st

Cir. 1992) (“‘A motion to intervene is timely filed if it is filed promptly after a person obtains

actual or constructive notice that a pending case threatens to jeopardize his rights’”).

        For similar reasons, Everest Re’s intervention will not cause undue delay or prejudice to

either Odyssey Re or Integrand. As Judge Besosa stated in Lex Claims, “[t]his case is in the

initial stages, when ‘the balance of prejudices … weigh heavily in favor of the [proposed

intervener].’” Lex Claims, 236 F. Supp. 3d at 520 n.11, quoting P.R. Tel. Co. v. Sistema de

Retiro de Los Empleados del Gobierno y la Judicatura, 637 F.3d 10, 16 (1st Cir. 2011), citing

Zurich Capital Mkts., Inc. v. Coglianese, 236 F.R.D. 379, 384-85 (N.D. Ill. 2006). If any party

may be prejudiced, it would be Everest Re if it is not permitted to intervene. The questions of

law and fact raised by Odyssey Re’s petition and Integrand’s motion to dismiss are nearly

identical to the questions of law and fact posed by Everest Re’s proposed petition and, therefore,

Everest Re’s interests potentially would be impacted adversely by a ruling in Integrand’s favor in

this action.

IV.     CONCLUSION

        For the reasons stated above, Everest Re requests that this Court enter an order granting

its Motion to Intervene in this action.




01370944.DOCX                                     9
        WHEREFORE, Everest Re respectfully requests that this Court permit it to intervene in

this action, to file its petition against Integrand, and to file a brief in support of its petition.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, on this 7th day of March, 2019.

        WE HEREBY CERTIFY that on this same date, we electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all attorneys of record.

                                                 COLÓN & COLÓN, P.S.C.
                                                 P.O. Box 9023355
                                                 San Juan, Puerto Rico 00902-3355
                                                 Tel. (787) 758-6060
                                                 Fax. (787) 753-1656

                                                 s/ Francisco J. Colón-Pagán
                                                 Francisco J. Colón-Pagán
                                                 USDC-PR No. 120503
                                                 FJColon@colonlaw.com

                                                 Joseph J. Schiavone (pro hac vice forthcoming)
                                                 Vincent J. Proto (pro hac vice forthcoming)
                                                 SAIBER LLC
                                                 18 Columbia Turnpike, Suite 200
                                                 Florham Park, New Jersey 07932-2266
                                                 Tel. (973) 622-3333
                                                 Fax. (973) 622-3349




01370944.DOCX                                       10
